Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 30, 2003, convicting him of robbery in the first degree (two counts), robbery in the second degree, criminal possession of stolen property in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Grosso, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
The police saw the defendant and a codefendant, who fit the description of the perpetrators given by the complainant, walking down the street within close proximity to the crime scene, shortly after the crime occurred (see People v Christopher, 21 AD3d 425 [2005] [decided herewith]). The police had reasonable suspicion to pursue, stop, and detain the defendant based on his *427sudden disappearance when the police approached him, hiding to avoid detection, and flight (see People v Woods, 98 NY2d 627 [2002]; People v Hicks, 68 NY2d 234 [1986]; People v Hunt, 306 AD2d 497 [2003]; People v Rowlett, 193 AD2d 768 [1993]). Accordingly, his stop and brief detention were lawful (see People v Hicks, supra), and suppression was properly denied.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Adams, J.P., Krausman, Fisher and Lifson, JJ., concur.